LaDelle Abilez, CSR
                             Official Court Reporter
                             200th Judicial District Court
                             Travis County, Texas



                             P.O. Box 1748
                             Austin, Texas 78767
                             (512) 854-9325




                                       September 26, 2015


Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2457


Re: Third Court of Appeals Cause No. 03-15-00596-CV
    Trial Court Cause No. D-1-GN-14-005169

Style: Gracy Woods I Nursing Home vs. Martha Mahan, as Representative of the Estate
       of Mary Rivera


Dear Mr. Kyle,

I am requesting an extension for the filing of this record. The Reporter’s Record is due in
your court on September 28, 2015.

I respectfully request an extension because of my current workload with other appeals
and records due.

Thank you in advance for your consideration in this matter.


                                       Sincerely,


                                        /s/ LaDelle Abilez

                                       LaDelle Abilez